The several decrees embodied in the record are:
Decree of July 24, 1936, discharging the appellant who had been cited to show cause why he should not be adjudged in contempt for failing to pay alimony to his divorced wife as ordered by the decree entered on January 11, 1921.
Decree entered August 3, 1936, modifying the decree of July 24, 1936.
Decree of July 31, 1936, ordering a reference to the register to ascertain how much Rochelle was in arrears on the decree of January 11, 1921, and when the two minor children referred to in the decree became of age.
Decree of July 31, 1936, overruling the motion to dissolve the garnishment on judgment.
Decree overruling the motion to strike the petition filed by the complainant for an order directing the issuance of execution for the collection of the amount in arrears on said decree of January 11, 1921.
Decree of July 31, 1936, overruling the defendant's demurrers to said petition.
None of these decrees is within the class from which an appeal is authorized by sections 6078, 6079 of the Code. If it be assumed that the decree overruling the motion to dissolve the garnishment is within the provisions of section 6083 of the Code, the record fails to show that the appellee consented thereto, and such consent is requisite to such appeal. Temple v. Dooley, 196 Ala. 360, 71 So. 683.
The motion to dismiss the appeal is, therefore, granted.
Appeal dismissed.
ANDERSON, C. J., and THOMAS and KNIGHT, JJ., concur.